DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 59, and 61 have been amended, claim 5 has been canceled, claims 1-4, 6-10, and 59-88 remain pending, and claims 66-88 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-10, and 59-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franey (US 5,653,047) in view of Tersigni (US 2018/0235313).
Regarding claim 1, Franey discloses a grounded shoe (10) comprising: a body portion (upper sole layers, 42); a sole (12) connected to the bottom of the body portion and the sole comprising a top portion (14), a bottom portion (16) and a thickness; and a molded rivet (24) extending through the sole comprising a head having a top and bottom portion wherein the bottom portion of the head is positioned on the top portion of the sole (as seen in Fig. 1); a barb (widened portion within sole 12); a barrel connected to and having a narrower cross section than the head and the barb, the barrel traversing the entire thickness of the sole (Fig. 1); and a removal region (bottom surface of rivet 24) at the bottom of the barb wherein the removal region comprises a flat surface; wherein the rivet comprises a conductive polymer (column 2, line 53-column 3, line 13; Fig. 1).
It is noted that the claim limitations “resulting from removal of a pull tab after insertion of the rivet,” and “molded” are  product-by-process claim limitations. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Franey does not disclose that the barb is positioned on the bottom portion of the sole. Tersigni teaches a barb for making a grounded shoe including a head (4), a barrel (2), and a barb (1). The barb is positioned on the bottom portion of the sole when the barb is attached to the sole (wherein the base is positioned adjacent to the outsole of the shoe and the sole is clamped between the base 1 and cap 4; paragraph 0018; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barb on the bottom portion of the sole, as taught by Tersigni, in order to clamp the sole between the head and the barb, providing a strong but reversible connection between the sole and rivet.
 Regarding claim 2, Franey discloses that the head has a substantially flat, disc-like shape (Fig. 1).
Regarding claim 3, Franey discloses that the head has a geometric shape around the centerline of the rivet and the shape is a rectangle (Fig. 2).
Regarding claim 4, Franey discloses that the barrel has a substantially cylindrical or prismatic shape (Fig. 1, 2).
Regarding claim 6, Franey discloses that vertical edges of the barrel are substantially straight (Fig. 1).
Regarding claim 7, Franey discloses that a cross section of the barrel has a geometric shape around the centerline of the rivet and the shape is a rectangle (Fig. 2).
Regarding claim 8, Tersigni teaches that the barb cross section increases in diameter in a direction from the removal region to the barrel (Fig. 2).
Regarding claim 9, Tersigni teaches that the barb has a substantially conical or frustoconical shape (Fig. 1, 2).
Regarding claim 10, Franey and Tersigni teach that the barb has a geometric shape around the centerline of the rivet and the shape is a rectangle or circle.
Regarding claim 59, Franey teaches that the conductive polymer includes a conductive filler powder (conductive carbon particles; column 1, line 67-column 2, line 13), but does not specifically disclose 1-40% by volume conductive powder filler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer with 1-40% by volume conductive powder filler in order to provide a conductive polymer having sufficient conductivity to provide a properly grounded shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It is noted that the claim limitation “compression molded” is a product-by-process claim limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 60, Franey teaches that the conductivity of the conductive polymer may be less than 105 ohms, but does not specifically disclose that the conductive polymer has a volume resistivity ranging from 101-1012 Ω∙cm3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer with a volume resistivity ranging from 101-1012 Ω∙cm3 in order to provide a conductive polymer having sufficient conductivity to provide a properly grounded shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 61, Franey teaches that the conductive polymer is selected from the group consisting of a carbon filled thermoplastic, carbon filled silicone, nickel coated graphite filled silicone, silver coated aluminum filled silicone, silver coated nickel filled silicone, silver coated copper filled silicone, and combinations thereof (such as polyethylene and carbon; column 1, line 64-column 2, line 13).
Regarding claim 62, the combination of Franey and Tersigni does not disclose the specific hardness of the conductive polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer with a hardness of 10-70 Shore A in order to provide a conductive polymer having sufficient hardness to be walked on within the sole of a shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 63, the combination of Franey and Tersigni does not disclose the specific diameter of the head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the head with a diameter of about 8-25 mm in order to provide a rivet which fits within the sole of a shoe and provides sufficient ground contact to ground the shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 64, the combination of Franey and Tersigni does not disclose the specific height of the barrel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the barrel with a height of about 2-30 mm in order to provide a rivet which extends the thickness of a shoe sole. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 65, the combination of Franey and Tersigni does not specifically disclose a sandal. However, Franey teaches that a conductive polymer rivet may be inserted into different types and styles of footwear (column 2, lines 54-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shoe a sandal, in order to allow a user to wear a lightweight, airy shoe which is grounded.
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Applicant argues that a flat surface resulting from the removal of a pull tab will be structurally different from a rivet that is preformed with a flat surface. However, Applicant fails to explain what, if any, that structural difference would be. It is not clear what structural difference would result from removal of a pull tab, and the specification fails to describe any specific structure of the flat surface that results from the pull tab removal.
	Applicant’s further arguments with respect to claim(s) 1-4, 6-10, and 59-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732